


109 HR 6127 IH: To suspend temporarily the duty on certain structures,

U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6127
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2006
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain structures,
		  parts, and components for use in an isotopic separation
		  facility.
	
	
		1.Certain centrifuge medium
			 frequency drive supplySubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
			
				
					
						
							9902.xx.xxCentrifuge
						medium frequency drive supply, including medium frequency centrifuge drive
						converters, distribution and protection systems (isotopic separation
						equipment), for the construction of an isotopic separation facility in southern
						New Mexico (provided for in subheading 8401.20.00)FreeNo changeNo changeOn or before
						12/31/2009
							
						
					
				.
		2.Certain centrifuge
			 supply and support systemsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
			
				
					
						
							9902.xx.xxCentrifuge
						supply and support systems, including centrifuge monitoring system, proprietary
						centrifuge protection system (isotopic separation equipment), for the
						construction of an isotopic separation facility in southern New Mexico
						(provided for in subheading 8401.20.00)FreeNo changeNo changeOn or before
						12/31/2009
							
						
					
				.
		3.Certain centrifuge
			 plant control systemSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
			
				
					
						
							9902.xx.xxCentrifuge
						plant control system, including proprietary software and hardware integration
						for core plant control systems (isotopic separation equipment), for the
						construction of an isotopic separation facility in southern New Mexico
						(provided for in subheading 8401.20.00)FreeNo changeNo changeOn or before
						12/31/2009
							
						
					
				.
		4.Certain cascade
			 header pipe-work modulesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
			
				
					
						
							9902.xx.xxCascade
						header pipe-work modules (CHP), including approximately 2,000 modules specially
						designed to allow the correct distribution of the process gas into the cascade
						and made of a special grade aluminum, for the construction of an isotopic
						separation facility in southern New Mexico (provided for in subheading
						8401.20.00)FreeNo changeNo changeOn or before
						12/31/2009
							
						
					
				.
		5.Certain cascade
			 valve framesSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
			
				
					
						
							9902.xx.xxCascade
						valve frames, including approximately 50 manifold units to be the interface
						from the main process plant to the cascade and specially designed to enable
						optimum operation of the cascades, for the construction of an isotopic
						separation facility in southern New Mexico (provided for in subheading
						8401.20.00)FreeNo changeNo changeOn or before
						12/31/2009
							
						
					
				.
		6.Certain
			 centrifuge process gas equipmentSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
			
				
					
						
							9902.xx.xxCentrifuge
						process gas equipment (isotopic separation equipment) consisting of centrifuge
						process gas aluminum pipe work of special grade aluminum tubing, centrifuge
						process gas valves, specially designed for optimum flow control of process gas,
						and centrifuge process gas delivery pump sets, for the construction of an
						isotopic separation facility in southern New Mexico (provided for in subheading
						8401.20.00)FreeNo changeNo changeOn or before
						12/31/2009
							
						
					
				.
		
